DETAILED ACTION

Remarks
This Office action is responsive to Applicant’s amendment filed on December 23, 2021.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-6, 8-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson (US 2003/0113594) in view of Wang et al. (US 2019/0123368)
	For claims 1, 5-6, and 9:  Pearson teaches an air supply control system and method of a fuel cell comprising a fuel cell 14 that outputs power generated through a reaction of hydrogen and oxygen, an air supply system 16 that supplies air to the fuel cell ([0037]), a power storage device 24 that stores the power output from the fuel cell ([0040]), and a controller 28.  The controller controls an amount of air supplied to the fuel cell according to an output of power required to be generated by the fuel cell ([0041]) and monitors a charging level of the power storage device ([0048]), then modifies the amount of air supplied to the fuel cell on the basis of the monitored charging level of the power storage device and controls the air supply system on the basis of the modified amount of air supplied. ([0049])
   	Pearson does not explicitly teach the modifying the amount of air supplied to include 
modifying the amount of air supplied when a difference between a previous value of a variation in the charging level of the power storage device per time and a current value of the variation in the charging level of the power storage device per time is greater than a preset value.  However, Wang in the same field of endeavor teaches determining a difference between a previous value and a current value of the ramp rate of a fuel cell (Wang in [0007]) where the “ramp rate” is in units of volts per time ([0054]), which teaches or at least suggests a difference between a previous value and current value in the charging level from the fuel cell, and hence of the power storage device connected to fuel cell.  In addition, Wang discloses variations and fluctuations in the load ([0045]) which affects the load following capabilities of the fuel cell, which teaches or at least suggests a variation in the charging level of the fuel cell.  The skilled artisan would find obvious to modify Pearson to account for a difference between a previous value of the variation in the charging level of the power storage device per time and a current value of the variation in the charging level of the power storage device per time is greater than a preset value.  The motivation for such a modification is to makes efficient use of power that is available from a fuel cell by ramping up power flow rapidly when power is available, while still respecting the ramp rate and other power limitations of the fuel cell and the safety limitations of the load that receives the power. ([0008])
	For claim 2:  Pearson does not explicitly teach controlling the amount of air supplied to the fuel cell according to a map of the amount of air supplied to the fuel cell according to a preset output of power required to be generated by the fuel cell, before the monitoring of the charging level of the power storage device, and modifying the map in accordance to the preset power.  However, it is asserted that the skilled artisan would recognize the controller to perform this step in view of Fig. 3 of Pearson which is a graphical representation of the polarization curves for five exemplary partial pressures. (Pearson in [0045])  The skilled artisan would find obvious to control the amount of air supplied to the fuel cell according to this map in order to modify the amount of air supplied according to the preset output of power required to be generated by the fuel cell. (Id.)  
 	For claims 8 and 13:  Pearson does not explicitly teach that the controller determines whether the output of power required to be generated by the fuel cell is less than a preset output value, and monitoring the charging level of the power storage device when the output of power required to be generated by the fuel cell is less than the preset output value.  However, it is asserted that the skilled artisan would recognize the controller to perform these steps in view of Pearson in Fig. 10A showing the power to be generated by the fuel cell being less than the load, and Fig. 10B showing the charge level of the power storage device concurrent with the power to be generated by the fuel cell. (Pearson in [0065-0066])  In this regard, it is asserted that Pearson teaches or at least suggests determines the output of power required to be generated by the fuel cell and  monitoring the charging level of the power storage device in the manner claimed.
 	For claims 10-11:  Pearson does not explicitly teach modifying the amount of air supplied to decrease when the variation in the charging level of the power storage device per time increases or modify the amount of air supplied to increase when the variation in the charging level of the power storage device per time decreases.  However, it is asserted that the skilled artisan would recognize the controller to perform these steps in view of Pearson teaching adjusts the partial pressure of oxidant flow to the fuel cell stack 14 to maintain a desired battery charge. (Pearson in [0053])  In adjusting the oxidant partial pressure, it is asserted that Pearson teaches or at least suggests increasing or decreasing the amount of air to maintain the desired battery charge. 
 	Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson (US 2003/0113594) in view of Wang et al. (US 2019/0123368), and further in view of Wake et al. (US 2009/0035614)
	The teachings of Pearson and Wang are discussed above.
 	Pearson further teaches the air supply system to comprise an air supply valve 18 formed in an air supply line for supplying air to the fuel cell. (Pearson in 0037, Fig. 1)  The controller controls an amount of air supplied to the fuel cell on the basis of the monitored charging level of the power storage device and controls the air supply valve accordingly. ([0048-0049])
 	Pearson does not explicitly teach that the controller modifies an APC angle of the air supply valve (APC understood as air pressure control).  However, Wake in the same field of endeavor teaches controlling a degree of opening of an air pressure control valve 34. (Wake in [0058])  The skilled artisan would find obvious to control the APC angle in Pearson.  The motivation for such a modification is allow for balance of supplied via adjusting the valve to a specific angle in accordance with a control signal. (Id.)
Response to Arguments
Applicant's arguments filed 12/23/21with the present amendment have been fully considered but are not persuasive.
Applicant submits that in Wang, "ramp rate" refers to an output voltage of a fuel cell and does not correspond to variations in charging level of a power storage device, such as a battery. 
Applicant is correct.  However, the claim recites a limitation to modifying the amount of air supplied to the fuel cell on the basis of the monitored charging level of the power storage device, which Pearson teaches or at least suggests. (Pearson in [0049])  As set forth in the present Office action, the examiner concedes that Pearson does not explicitly teach the modifying of the amount of air supplied based on differences in charging level of the power storage device.  However, as Pearson teaches modifying the amount of air supplied to the fuel cell on the basis of the monitored charging level of the power storage device and controls the air supply system on the basis of the modified amount of air supplied (Pearson in [0049]), it would be obvious at least to the skilled artisan to modify Pearson to account for a difference between a previous value and current value of the variation in the charging level of the power storage device being greater than a preset value, in view of Wang disclosing “high variations” and “workload fluctuations” in the load ([0045]), which affects the load following capabilities of the fuel cell.  The “ramp rate” term in Wang was deemed significant being a unit of measurement in volts per time, and meaningful in the context of a difference between a previous value and current value in the charging level from the fuel cell.
	As to not all of the output power being used to charge the power storage device in the claimed invention, e.g. "some of the power generated by the fuel cell system is consumed for the output of the motor, and the remaining power is used to charge the high-voltage battery" (specification on pg. 2 lines 8-10), this argument is not found persuasive as it is directed to features which are not presently claimed.  Notwithstanding this, the examiner notes that Wang discloses a similar feature, where excess power may be directed to other fuel cells or to a battery in the system. (Wang in [0193])
For at least these reasons, the prior art as applied to the present claims are maintained to teach or at least suggest the claimed invention.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722            

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722